UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6970


LARRY HAMILTON, JR.,

                Plaintiff – Appellant,

          v.

WASHINGTON COUNTY DETENTION CENTER; VAN EVANS, Major;
CICCARELLI, Dr.; DEPARTMENT OF CORRECTIONS; O. WAYNE HILL,
Warden; CARROLL PARRISH, Asst. Warden; O. WILLIAMS, R.N.;
DIVISION OF CORRECTIONS; PRIME MEDICAL CARE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:09-cv-00516-RWT; 8:09-cv-00722-RWT)


Submitted:   October 22, 2010             Decided:   November 12, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Hamilton, Jr., Appellant Pro Se. Rodger Owen Robertson,
LAW OFFICE OF JOSEPH M. JAGIELSKI, Baltimore, Maryland; David J.
McManus, Jr., BAXTER, BAKER, SIDLE, CONN & JONES, PA, Baltimore,
Maryland; Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    Hamilton,   Jr.,       appeals   the    district   court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

Appellee Evans has moved to dismiss, arguing Hamilton’s notice

of   appeal     was    untimely.    We     deny    Evans’s     motion.     We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm the district court’s order.                    Hamilton v. Washington

Cty.    Det.    Ctr.,    Nos.   8:09-cv-00516-RWT;        8:09-cv-00722-RWT      (D.

Md. May 26, 2010).          We dispense with oral argument because the

facts    and    legal    contentions     are    adequately     presented    in   the

materials      before    the    court   and     argument     would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                           2